Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 and cancellation of claims 15-20 in the reply filed on 11/14/2022 is acknowledged. The traversal is on the ground(s) that claims 8-14 (Species B) should be considered as belonging to the same species (i.e. provisionally elected Species A, claims 1-7). In particular, Applicant submits that claims 1 and 8 recites an apparatus and method including the same limitations and/or aspects. This is not found persuasive because claim 1 is explicitly directed to a payment network server and its associated functions such as: generating a prefunded payment token and communicating/receiving an authorization request and response to/from an issuer server. Conversely, claim 8 is explicitly directed to a method performed by a merchant server which does not include positively recited steps corresponding to the claimed functions of the payment network server above. Furthermore, the disclosure of the application supports the differentiation of the payment network server and merchant server via at least Fig. 2-3 (Species A and B respectively) and paragraphs 0022-0028 of the specification. The Examiner additionally makes note that while the paragraphs cited in the Restriction Requirement overlap, the paragraphs specifically disclose the payment network server and merchant server as separate and distinct computing devices each comprising separate and distinct functionalities.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/14/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tokenization request module,” “authorization module,” “token management module,” and “communication module” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. paragraph 0032) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to an apparatus (i.e. payment network server). Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A payment network server for processing payment of transactions between a consumer and a merchant, the payment network server comprising: 
a tokenization request module configured for: 
receiving, from the merchant, a request for tokenization of a payment instrument of the consumer, the tokenization request comprising details of the consumer payment instrument and details of the merchant; 
an authorization module configured for: 
communicating, to an issuer server for the consumer payment instrument, a request for authorization of the consumer payment instrument, the authorization request comprising the consumer payment instrument details; and 
receiving an authorization response from the issuer server, the authorization response comprising authorization of a funds value for payment of the transactions; 
a token management module configured for: 
generating a prefunded payment token according to the tokenization request, the prefunded payment token associated with the consumer payment instrument, the merchant, and the funds value; and 
a communication module configured for: 
communicating, to the merchant, details of the prefunded payment token for storing on a database of the merchant and for subsequent communication to the consumer, the prefunded payment token details comprising an identifier thereof and the funds value, 
wherein the transactions are payable using the prefunded payment token by deducting, by the merchant, from a balance of the funds value.
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving a request to tokenize/anonymize a payment instrument, communicating an authorization request to an issuer of the payment instrument, receiving an authorization response from the issuer, generating a prefunded payment token corresponding to the payment instrument, and communicating the prefunded payment token to a merchant and user of the payment instrument wherein the payment token may be used to perform transactions with the merchant. Therefore, claim 1 is directed to the abstract idea of tokenizing/anonymizing payment information which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as payment network server and its various modules, issuer server, token, and database merely uses a computer as a tool to perform an abstract idea. The use of a token and database does no more than generally link the abstract idea to a particular field of use, the use of a token does not improve the functioning or performance of the payment network server, and the use of a processor/computer (payment network server and modules, issuer server) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of payment network server and its various modules, issuer server, token, and database do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, The use of a token and database does no more than generally link the abstract idea to a particular field of use, the use of a token does not improve the functioning or performance of the payment network server, and the use of  a payment network server and issuer server does no more than use a processor/computer as a tool to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of tokenizing/anonymizing payment information with a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 further describe characteristics of data (e.g. data associated with the token) and/or further steps for determining the data to be operated upon (e.g. determining funds value of the token via the consumer, merchant, payment network server, or issuer). The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 2013/0036048 "Campos") in view of Gilbey et al. (US 2017/0083902 "Gilbey").
Regarding claim 1, Campos discloses: A payment network server for processing payment of transactions between a consumer and a merchant, the payment network server comprising:
a tokenization request module configured for: receiving, from the merchant, a request for tokenization of a payment instrument of the consumer, the tokenization request comprising details of the consumer payment instrument and details of the merchant (Fig. 4a, 0025, 0067-0068, 0074-0078);
an authorization module configured for: communicating, to an issuer server for the consumer payment instrument, a request for authorization of the consumer payment instrument, the authorization request comprising the consumer payment instrument details (Fig. 4a, 0079-0081, 0085);
and receiving an authorization response from the issuer server, the authorization response comprising authorization of a funds value for payment of the transactions (Fig. 4a, 0079-0081, 0086, 0091).
Campos does not disclose: a token management module configured for: generating a prefunded payment token according to the tokenization request, the prefunded payment token associated with the consumer payment instrument, the merchant, and the funds value;
and a communication module configured for: communicating, to the merchant, details of the prefunded payment token for storing on a database of the merchant and for subsequent communication to the consumer, the prefunded payment token details comprising an identifier thereof and the funds value, wherein the transactions are payable using the prefunded payment token by deducting, by the merchant, from a balance of the funds value.
	However, in the same field of endeavor, Gilbey discloses: a token management module configured for: generating a prefunded payment token according to the tokenization request, the prefunded payment token associated with the consumer payment instrument, the merchant, and the funds value (Fig. 4b, 0160, 0163-0177);
and a communication module configured for: communicating, to the merchant, details of the prefunded payment token for storing on a database of the merchant and for subsequent communication to the consumer, the prefunded payment token details comprising an identifier thereof and the funds value, wherein the transactions are payable using the prefunded payment token by deducting, by the merchant, from a balance of the funds value1 (Fig. 4b, 0164-0178).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Campos by including a token management module and communication module configured as above, as disclosed by Gilbey. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (token management module and communication module configurations of Campos) for another (token management module and communication module configurations of Gilbey) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2, Campos in view of Gilbey discloses all limitations of claim 1. Gilbey further discloses: the prefunded payment token further associated with a common transaction value for each transaction (0176-0177).
Regarding claim 3, Campos in view of Gilbey discloses all limitations of claim 1. Gilbey further discloses: the prefunded payment token further associated with an allowed number of the transactions (0176-0177).
Regarding claim 4, Campos in view of Gilbey discloses all limitations of claim 1. Gilbey further discloses: wherein the funds value is determined by the consumer or merchant, the tokenization request and authorization request further comprising the funds value (Fig. 4a, Fig. 5b, 0157).
Regarding claim 5, Campos in view of Gilbey discloses all limitations of claim 1. Campos further discloses: the authorization module further configured for determining the funds value before communicating the authorization request, wherein the authorization request comprises the funds value (0079, 0090).
Regarding claim 6, Campos in view of Gilbey discloses all limitations of claim 1. Claim 6 further recites limitations outside the scope of the claims such as: wherein the funds value is determined by the issuer server. However, claim 1 is explicitly directed to a payment network server comprising a tokenization request module, an authorization module, a token management module, and a communication module. Therefore, actions performed by the issuer server, such as “determining” are outside the scope of the claims, are not given patentable weight, and will not differentiate the claims from the prior art. Accordingly, due to its dependence on claim 1, Campos in view of Gilbey further discloses: wherein the funds value is determined by the issuer server.
Regarding claim 7 Campos in view of Gilbey discloses all limitations of claim 1. Campos further discloses: the tokenization request further comprising identification details of the consumer, wherein the prefunded payment token is further associated with the consumer (0067-0068).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uzo (US 2003/0061170) discloses methods and systems for performing transactions between a consumer and merchant using pre-purchased tokens stored by a clearinghouse.
Calman (US 2014/0025581) discloses methods and systems for performing mobile transactions offline via encrypted tokens.
O’Regan et al. (US 2016/0092874) discloses methods and systems for conducting pre-authorized financial transactions via a stored alias and token.
Ortiz et al. (US 2017/0249622) discloses methods and systems for generating, managing, and processing transactions using pre-funded payment token data sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation of “by deducting, by the merchant, from a balance of the funds value” is considered outside the scope of the claims. Claim 1 is explicitly directed to a payment network server comprising a tokenization request module, an authorization module, a token management module, and a communication module. Therefore, actions performed by the merchant, such as “deducting” are outside the scope of the claims. Accordingly, the limitation is not given patentable weight and will not differentiate the claims from the prior art.